DISSENTING OPINION BY
PRESIDENT JUDGE PELLEGRINI.
Because there was substantial evidence to support the Workers’ Compensation Judge’s (WCJ) finding that Claimant gave timely notice to Employer of his work injury, I would affirm.,
After. Claimant told a co-worker-that he had fallen, Claimant testified that the coworker gave him an injury report form and told him to give the form to a supervisor. Claimant explained that his supervisor was his daughter-in-law and that he was not supposed to report work injuries to her, but to his daughter-in-law’s supervisor. Claimant testified -that he was unsure of whom his daughter-in-law’s supervisor was, but that he only came to the plant every other week. Claimant then testified that he slipped the completed injury report under the door of the office used by this manager. He then testified that he also spoke to his daughter-in-law about the accident on the day that he fell. The WCJ accepted his testimony as credible.
The majority finds that the notice was insufficient because Claimant never told his daughter-in-law the nature of his injuries and that there was no evidence that Employer otherwise had notice, even though Claimant testified that he slipped a completed work injury report under the manager’s door. However, while Claimant may have mistakenly believed that he could not give notice of his injury to his daughter-in-law, notice can be given to anyone and once it is given, notice is imputed to the employer. In this case, there is no dispute that notice of the injury to his daughter-in-law’s manager would constitute notice to the Employe^.
Once the WCJ found that Claimant had slipped the completed injury report under the manager’s door, a manager who only came to that office every other week, that finding constitutes substantial evidence that Claimant gave the requisite notice.
Accordingly, I respectfully dissent.